Citation Nr: 0710924	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  03-24 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a disability evaluation in excess of 70 
percent for post-traumatic stress disorder, to include 
entitlement to an evaluation in excess of 50 percent from 
April 18, 2002 to May 20, 2005.


REPRESENTATION

Appellant represented by:	Elie Halpern and Mark Bean, 
Attorneys at Law


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel






INTRODUCTION

The veteran-appellant served on active duty from October 1967 
to October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO).  In a July 2002 rating decision, the 
RO, in pertinent part, denied the veteran's claim of 
entitlement to a disability evaluation in excess of 50 
percent for his service-connected post-traumatic stress 
disorder.  The veteran ultimately perfected an appeal of that 
denial.  In a December 2006 rating decision and December 2006 
supplemental statement of the case, the disability rating for 
post-traumatic stress disorder was increased from 50 percent 
to 70 percent disabling, effective from May 20, 2005.   Since 
this rating was less than the maximum available benefit, the 
issue remained in appellate status.  AB v. Brown, 6 Vet. App. 
35 (1993).  The case is now ready for appellate review.  


FINDING OF FACT

Since April 2002, the veteran's PTSD has resulted in symptoms 
more nearly approximating total social and occupational 
impairment.  


CONCLUSION OF LAW

Since April 2002, the criteria for a 100 percent disability 
rating for post-traumatic stress disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.126, 4.130, Diagnostic Code 9411 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

        The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran pre- and post-adjudication VCAA 
notice by letters, dated in May 2002, July 2005, and March 
2006.  In the notices, the veteran was informed of the type 
of evidence needed to substantiate the claim for an increased 
rating, namely, evidence of the severity of the current 
disability.  The veteran was also informed that VA would 
obtain service records, VA records, and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any such 
records on his behalf.  He was also asked to submit evidence, 
which would include that in his possession, in support of his 
claim.  The notice also included the general provision 
explaining the basis for assigning an effective date in the 
event that the benefit sought was awarded.

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).  

To the extent that the VCAA notice was given after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  However, that procedural defect has been cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  That is, he had the opportunity to submit 
additional argument and evidence.  And the claims have been 
readjudicated following the content-complying notice, as 
evidenced by the supplemental statements of the case in June 
2006 and December 2006.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (holding that a timing error can be cured 
when VA employs proper subsequent process).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained service medical 
records, VA records, and private medical records.  In 
addition, the RO provided a series of VA medical examinations 
and medica reviews in June 2003, February 2004, May 2005, 
March 2006, August 2006, and November 2006 regarding the 
pertinent issue.  In light of the favorable decision reached 
herein, no further assistance to the veteran in developing 
the facts pertinent to the issue is required to comply with 
the duty to assist under the VCAA.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R., Part 4.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

In reaching these determinations, the Board wishes to make it 
clear that it has reviewed all of the evidence in the 
appellant's claims file, which includes:  a certified 
abstract of inservice outpatient treatment; private medical 
records; and VA medical records and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting its decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

In a December 2005 statement, the veteran's attorney argued 
that the appropriate rating for the veteran's post-traumatic 
stress disorder should be 70 percent.  Notwithstanding, by 
virtue of the fact that the veteran did not withdraw his 
appeal after he had been granted a 70 percent evaluation, it 
must be assumed that the veteran believes that his post-
traumatic stress disorder warrants a disability evaluation 
greater than 70 percent.  In paraphrasing a May 2005 VA 
examination report, the veteran's attorney has argued that 
the evidence demonstrates that the veteran's post-traumatic 
stress disorder "precludes regular employment secondary to 
the inability to sustain concentration and remain on task, as 
well as adapt to changes in routine."  

Service connection for post-traumatic stress disorder was 
granted in a November 2001 rating decision, and assigned a 50 
percent rating, effective from December 15, 2000.  The 
veteran filed the current claim for an increased rating for 
post-traumatic stress disorder in April 2002.  As noted 
above, the veteran's claim of entitlement to a disability 
evaluation in excess of 50 percent for his service-connected 
post-traumatic stress disorder was denied in July 2002.  In 
December 2006, however, the disability rating for post-
traumatic stress disorder was increased from 50 percent to 70 
percent disabling, effective from May 20, 2005.  

Accordingly, the Board will consider whether an evaluation in 
excess of 50 percent is warranted for the period from April 
2002 to May 2005, and  whether the 70 percent rating 
accurately reflects the present level of disability since May 
2005.  

The criteria for post-traumatic stress disorder contemplates 
that a 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and/or inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

A 100 percent evaluation is assigned for a total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, 
one's own occupation, or one's own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The provisions of 38 C.F.R. §§ 4.129 and 4.130 provide that 
social and industrial adaptability is the basic criteria for 
rating mental disorders and two of the most important 
elements to consider are time lost from gainful work and 
decrease in work efficiency.  Moreover, an examiner's 
classification of psychiatric disability is not determinative 
of degree of disability, but the report and the analysis of 
symptomatology and full consideration of the history will be 
determinative.  Id.  In this connection, it will be 
remembered that a person may be too disabled to engage in 
employment, although he or she is up and about and fairly 
comfortable at home or upon limited activity.  38 C.F.R. 
§ 4.10 (2006).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 31 to 40 is defined 
as some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  A score of 41 to 
50 is defined as denoting serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

Having reviewed the complete record, the Board finds that the 
veteran's symptomatology is shown to more closely approximate 
the rating criteria supporting the assignment of a 100 
percent evaluation under 38 C.F.R. § 4.130, DC 9411 for the 
entire period in which this case has been pending.  

In reaching this conclusion, the Board found the most 
probative evidence of record to be the reports of psychiatric 
examinations conducted in June 2002, February 2004, and May 
2005, and the November 2006 medical opinion of a private 
psychologist.

For example, the VA examination in June 2002 revealed neglect 
of personal appearance and hygiene, and the examiner 
specifically noted that treatment records revealed evidence 
of impulse control problems.  At that time, the veteran was 
involved in a VA work preparation program, which involved 
working in a warehouse on the grounds.  However, his 
continued participation was in question due to his lack of 
regular housing.  It was noted that he was currently living 
in a van, and that he felt that he was unable to rent an 
apartment until he had saved sufficient money.  During this 
examination, the veteran reported that he had stopped working 
at his last job because of his right shoulder disability.  
However, the VA examiner specifically found that the veteran 
seemed generally inept and unable to fully meet the demands 
of life in society.  The examiner determined that there was 
some evidence of mild cognitive difficulty, which may in part 
be due to his PTSD.

The subsequent VA examination in February 2004 showed that 
his hygiene had improved, but the veteran was reportedly 
demonstrating suicidal thoughts.  His thinking was found to 
be anecdotal, circumstantial, and tangential.  Some cognitive 
problems were again noted, and the examiner indicated that 
separating the impact of his PTSD and his cognitive disorder 
was virtually impossible.  The examiner noted that the 
veteran was continuing to participate in the work preparation 
program at VA, but that this would be best described as a 
"sheltered workshop," and not as substantial or even 
marginal employment.  The veteran was noted to be highly 
dependent for support and direction from the extensive staff 
with whom he was involved, and that an enormous amount of 
resources had been directed his way for several years.  
Despite this, his overall functioning remained marginal.  The 
examiner concluded that the overall likelihood of the veteran 
gaining employment in the future seemed extremely low, 
particularly if he continued to present himself as he did 
during the examination, with a verbal recitation of all of 
his anxieties, concerns, and mental problems.  Thus, he was 
found to be essentially unemployable, and a GAF score of only 
40 was assigned.

During subsequent VA examination in May 2005, a VA examiner 
found that the overall impact of the veteran's present 
psychological distress in all probability precluded regular 
employment secondary to his inability to sustain 
concentration, remain on task, or adapt to changes in 
routine.  The examiner observed that there was evidence of a 
cognitive disorder separate from the PTSD, but it was 
specifically noted that it could be secondary to, or 
exacerbated by the PTSD.  The examiner assigned a GAF score 
of 40 to 45 at the time of the examination, and over the past 
year.  

In November 2006, a private psychiatrist was asked to review 
the veteran's claims file to clarify the severity of the 
veteran's PTSD.  The psychiatrist found that the PTSD was 
primarily manifested by trouble sleeping, night sweats, 
fatigue, social isolation, an inability to maintain a job or 
remain in contact with family, an inability to maintain 
social or work relationships, and no desire or motivation for 
his usual activities.  He was noted to be depressed and 
anxious with marginal grooming and poor concentration.  The 
psychiatrist further concluded that the veteran was unable to 
establish or maintain work functioning because of his PTSD.

In light of this record, the Board finds that the evidence 
supports the grant of a 100 percent rating for PTSD.  In 
essence, the Board finds that his disability picture more 
nearly approximates that of total occupational impairment.  
See 38 C.F.R. § 4.7

The Board recognizes that there is evidence of record which 
does not support a rating of 100 percent since April 2002.  
For example, the report of a VA examination conducted in 
August 2006 appears to show a lesser degree of symptomatology 
than those examinations discussed above.  There is also no 
evidence that the veteran experiences many of the specific 
symptoms set forth under the criteria for a 100 percent 
rating under DC 9411.  For example, he has no history of 
gross impairment in thought processes or communication; no 
history of persistent delusions or hallucinations; and he has 
not been shown to be in persistent danger of hurting himself 
or others. 

However, it is important to point out that the symptoms 
recited in the criteria in the rating schedule are "not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating."  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Id. at 443.  

In this case, the overall level of the veteran's disability 
has been shown to more nearly approximate that of total 
social and occupational impairment.  Thus, notwithstanding 
the absence of several of the symptoms discussed under that 
criteria, the Board finds that the criteria for a 100 percent 
rating under DC 9411 has essentially been met since April 
2002.  Thus, the benefit sought on appeal is granted.




ORDER

Entitlement to a 100 percent disability evaluation for post-
traumatic stress disorder is granted from April 18, 2002, 
subject to the regulations applicable to the payment of 
monetary awards.  



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


